Citation Nr: 1144074	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  05-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for schizophrenia. 

2.  Entitlement to service connection for an acquired psychiatric disorder other than schizophrenia, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In a June 2010 decision, the Board granted a rating of 70 percent, but no higher for schizophrenia, and denied the claim for PTSD.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In January 2011, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion For Partial Remand.  In a January 2011 order, the Court granted the motion, set aside the June 2010 Board decision, and remanded the case to the Board for further appellate review.

The Board notes that, while the RO adjudicated the matter of entitlement to service connection for PTSD, there are other psychiatric diagnoses than schizophrenia of record, such as depressive disorder.  Given the Veteran's description of his claim for PTSD, the Board finds that the claim encompasses any acquired psychiatric disorder other than schizophrenia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for PTSD as encompassing any acquired psychiatric disorder other than schizophrenia, to include PTSD, as reflected on the title page.   

Also, in the June 2010 decision, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  That issue has not been readjudicated by the RO and is still in remand status, and, therefore, it is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The claims on appeal must be remanded for the following reasons.

Regarding the claim for a rating in excess of 70 percent for schizophrenia, the January 2011 Joint Motion noted that, although the Veteran was afforded VA examinations in 2005 and 2008, the reports of those examinations contain no finding regarding whether the Veteran's schizophrenia rendered him totally occupationally impaired.  The January 2011 Joint Motion also noted that, during the January 2009 Board hearing, the Veteran reported that his symptoms had worsened and that, consequently, he was unable to work or be around other people.

In this regard, in October 2010, the Veteran was afforded a VA examination, the report of which has been associated with the claims file and specifically addresses the effect of his service-connected schizophrenia on his occupational and social functioning.  However, this examination report has not yet been considered by the RO.  Therefore, the matter of a rating in excess of 70 percent for schizophrenia must be remanded for the RO to consider the October 2010 VA examination report, and any other pertinent evidence associated with the claims file since its last adjudication of the Veteran's claim, and readjudication of the Veteran's claim in light of the new evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2011).

Regarding the claim for an acquired psychiatric disorder other than schizophrenia, to include PTSD, as noted above, the medical record reflects current diagnoses of depressive disorder.  However, the Veteran has not been afforded a psychiatric examination to determine whether any such acquired psychiatric disorder other than schizophrenia might be either related to his service, or caused or aggravated by his service-connected schizophrenia.  Thus, the Veteran should be afforded such an examination.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, as reflected in a December 2009 written statement, the Veteran specifically asserts that he currently has PTSD due to the in-service stressor of receiving a letter that his mother and newborn baby were ill, and being denied leave to take care of his mother.  An October 1967 in-service psychiatric examination report reflects findings that the Veteran was very close with his mother, who had severe hypertensive heart disease, and that three weeks after he had been assigned to Germany he became extremely concerned about his mother's health and began expressing the idea that he would kill himself if he were not returned to the United States.  Therefore, on examination, the individual designated to examine the Veteran should both make a determination as to whether the Veteran currently has PTSD, and, if he does, provide an opinion as to whether such PTSD is the result of the Veteran's corroborated in-service stressor of receiving a letter that his mother was ill, and being denied leave to take care of his mother.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder other than schizophrenia, to include PTSD.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder other than schizophrenia.  If a an acquired psychiatric disorder other than schizophrenia is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, or was caused or aggravated (worsened beyond its normal progression) by the Veteran's service-connected schizophrenia.

The examiner should specifically determine whether the Veteran currently has PTSD.  If he does, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that such PTSD is the result of the Veteran's corroborated in-service stressor of receiving a letter that his mother was ill, and being denied leave to take care of his mother.

A complete rationale for all opinions must be provided.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, obtain documentation showing that notice scheduling the examination was sent to the last known address of record, and indicating whether any notice that was sent was returned as undeliverable. 

3.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

